UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 0 23723 ————— AMBIENT CORPORATION (Exact name of registrant as specified in its charter) Delaware 98-0166007 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 7 WELLS AVENUE, NEWTON, MASSACHUSETTS 02459 (Address of Principal Executive Office) (Zip Code) 617-332-0004 ( Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes ¨ No þ As of November8, 2010, there were 1,598,285,354 shares of issuer's common stock, par value $0.001 per share, outstanding. INDEX PAGE PART I – FINANCIAL INFORMATION Item 1. Financial Statements 4 Consolidated Balance Sheets September 30, 2010 (Unaudited) and December 31, 2009 (Audited) 4 Consolidated Statements of Operations for the nine and three months ended September 30, 2010 (Unaudited) and 2009 (Unaudited) 5 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 (Unaudited) and 2009 (Unaudited) 6 Notes to the Unaudited Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operation 11 Item 4. Controls and Procedures 16 PART II – OTHER INFORMATION Item 6. Exhibits 17 SIGNATURES 18 *The Balance Sheet at December31, 2009 has been derived from audited financial statements at that date but does not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. All other financial statements are unaudited. 2 FORWARD LOOKING STATEMENTS The following discussion should be read in conjunction with the financial statements and related notes contained elsewhere in this quarterly report on Form10-Q. We make forward-looking statements in this report, in other materials we file with the Securities and Exchange Commission (the “SEC”) or that we otherwise release to the public, and on our website. In addition, our senior management might make forward-looking statements orally to analysts, investors, the media, and others. Statements concerning our future operations, prospects, strategies, financial condition, future economic performance (including growth and earnings) and demand for our products and services, and other statements of our plans, beliefs, or expectations, including the statements contained in Item 2, “Management’s Discussion and Analysis of Financial Condition, and Results of Operations” regarding our future plans, strategies and expectations are forward-looking statements. In some cases these statements are identifiable through the use of words such as “anticipate,” “believe,” “estimate,” “predict,” “expect,” “intend,” “plan,” “project,” “target,” “continue,” “can,” “could,” “may,” “should,” “will,” “would,” and similar expressions. You are cautioned not to place undue reliance on these forward-looking statements because these forward-looking statements we make are not guarantees of future performance and are subject to various assumptions, risks, and other factors that could cause actual results to differ materially from those suggested by these forward-looking statements. Thus, our ability to predict results or the actual effect of our future plans or strategies is inherently uncertain. Factors which could have a material adverse effect on our operations and future prospects include, but are not limited to, our dependence on one key customer, our inability to obtain necessary financing; changes in economic conditions generally and our specific market areas, changes in technology, legislative or regulatory changes that affect us, the availability of working capital, changes in costs and the availability of goods and services, the introduction of competing products, changes in our operating strategy or development plans, our ability to attract and retain qualified personnel, and changes in our acquisition and capital expenditure plans. These risks and uncertainties, together with the other risks described from time to time in reports and documents that we file with the SEC, should be considered in evaluating forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, performance or achievements. Indeed, it is likely that some of our assumptions will prove to be incorrect. Our actual results and financial position will vary from those projected or implied in the forward-looking statements and the variances may be material. Moreover, we do not assume the responsibility for the accuracy and completeness of these forward-looking statements. We expressly disclaim any obligation to update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise, except as required by law. 3 AMBIENT CORPORATION CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash andcash equivalents $ $ Accounts receivable Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Accrued expenses and other current liabilities (including related party interest of $466,484 and $690,027 respectively) Deferred revenue Capital lease obligations, current portion Convertible debt, current portion (net of discount of $-0- and $183,609) - Total current liabilities NON-CURRENT LIABILITIES Deferred rent Capital lease obligations, less current portion - Totalliabilities STOCKHOLDERS' EQUITY(DEFICIT) Common stock, $.001 par value; 2,000,000,000 and 2,000,000,000 shares authorized in 2010 and 2009; 1,599,190,354 and 899,039,687 issued; 1,598,190,354 and 898,039,687 outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Less: treasury stock; 1,000,000 shares at cost ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ See Notes to Consolidated Financial Statements. 4 AMBIENT CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS Nine Months Ended Three Months Ended September 30, September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ Less Cost of goods sold Gross profit (loss) ) ) Expenses Research and Development Operating, general and administrative expenses Stock based compensation - operating, general and administrative Total expenses Loss on disposition of property and equipment - ) - ) Operating loss ) Interest and finance expenses ) Gain on conversion of debentures Interest income Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per share: Net loss $ ) $ ) $ ) $ ) Weighted average number of shares outstanding See Notes to Consolidated Financial Statements. 5 AMBIENT CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of beneficial conversion feature of convertible debt Financing costs related to warrant modification Financing,consulting and other expenses paid via the issuance of common stock and warrants Gain on conversion of debentures ) Loss on disposition of property and equipment - Changes in operating assets and liabilities (Increase) decrease in: Accounts receivables ) Inventory ) ) Prepaid expenses and other current assets Increase (decrease) in: Accounts payable ) Deferred rent - Accrued expenses and other current liabilities Deferred revenue ) Net cash used in operating activities ) ) CASH FLOWS FROMINVESTING ACTIVITIES Redemption of marketable securities - Additions to property and equipment ) ) Proceeds from sale of property and equipment - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of common stock - Proceeds from exercise of warrants Proceeds from exercise of options - Payments of capitalized lease obligations ) ) Net cash provided by financing activities INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS - END OF PERIOD $ $ Noncash financing and investing activities: Issuance of common stock in connection with conversion of debt $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ See Notes to Consolidated Financial Statements. 6 AMBIENT CORPORATION NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of Ambient Corporation and its subsidiary (collectively the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with Article 8-03 of RegulationS-X. Accordingly, they do not include all of the information and notes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the nine months ended September 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December31, 2010. These unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company's Form10-K for the year ended December31, 2009, as filed with the Securities and Exchange Commission. The Company has sustained losses since its inception, and expects to incur additional losses during the remainder of 2010. Although these losses have produced operating cash flow deficiencies, management believes that cash on hand plus anticipated revenue from firm purchase orders, andthe $5 million remaining from the Company’s equity based financing arrangementdescribed in Note 8 below will allow the Company to meet its operating requirements for at least the next twelve month. However, it is conceivable that we may raise additional funds to expand existing commercial deployments, consider investment opportunities, and/or to satisfy any additional significant purchase order that it may receive and to allow for shortfalls in anticipated revenue. At the present time, the Company does not have commitments for additional funding beyond the committed equity based financing arrangement described in Note 8 below. NOTE 2 - RECENTLY ISSUED ACCOUNTING STANDARDS The Financial Accounting Standards Board (FASB) ratified Accounting Statement U 2010-13 (ASU), which eliminates the residual method of allocation, and instead requires companies to use the relative selling price method when allocating revenue in a multiple deliverable arrangement. When applying the relative selling price method, the selling price for each deliverable shall be determined using vendor specific objective evidence of selling price, if it exists, otherwise using third-party evidence of selling price. If neither vendor specific objective evidence nor third-party evidence of selling price exists for a deliverable, companies shall use their best estimate of the selling price for that deliverable when applying the relative selling price method. ASU 2010-13 shall be effective in fiscal years beginning on or after June15, 2010, with earlier application permitted. Companies may elect to adopt this guidance prospectively for all revenue arrangements entered into or materially modified after the date of adoption, or retrospectively for all periods presented. We are currently evaluating the potential impact, if any, of the adoption of this guidance on our financial position, results of operations and cash flows. In April 2010, the FASB issued Accounting Standards Update 2010-17 (ASU 2010-17), Revenue Recognition-Milestone Method (Topic 605): Milestone Method of Revenue Recognition. The amendments in this Update are effective on a prospective basis for milestones achieved in fiscal years, and interim periods within those years, beginning on or after June15, 2010. Early adoption is permitted. If a vendor elects early adoption and the period of adoption is not the beginning of the entity’s fiscal year, the entity should apply the amendments retrospectively from the beginning of the year of adoption. The Company does not expect the provisions of ASU 2010-17 to have a material effect on the financial position, results of operations or cash flows of the Company. Management does not believe that any other recently issued, but not yet effective, accounting standard if currently adopted would have a material effect on the accompanying consolidated financial statements. NOTE 3 – FAIR VALUE OF FINANCIAL INSTRUMENTS Substantially all of the Company’s financial instruments, consisting primarily of cash equivalents, accounts payable and accrued expenses, other current liabilities and convertible notes, are carried at, or approximate, fair value because of their short-term nature or because they carry market rates of interest. 7 NOTE 4 - NET LOSS PER SHARE Basic loss per share is computed by dividing net loss applicable to common shares by the weighted-average number of shares of common shares outstanding during the period. Diluted loss per share adjusts basic loss per share for the effects of convertible securities, stock options and other potentially dilutive instruments, only in the periods in which such effect is dilutive. The following securities have been excluded from the calculation of net loss per share, as their effect would be antidilutive. Shares of Common Stock Issuable upon Conversion/Exercise of as September30, Stock options Warrants Convertible debentures NOTE 5 - SALES AND MAJOR CUSTOMERS Revenues for the nine and three months ending September 30, 2010 and 2009 were as follows: Nine Months Ended Three Months Ended September 30, September 30, September30, September 30, (Unaudited) (Unaudited) Products $ Software and services $ Duke Energy accounted for 100% of the Products and software and services revenue for the 2010 and 2009 periods. NOTE 6 – INVENTORY Inventory is valued at the lower of cost or market and is determined on first-in-first-out method (FIFO) basis. Market, with respect to direct materials, is replacement cost and is net realizable value for finished goods. Finished goods primarily includes shipments in transit which represent the cost of finished goods inventory shipped for which title has yet to pass to our customer. The value of the inventory is adjusted for estimated obsolescence or unmarketable inventory equal to the difference between the cost of inventory and the estimated market value based upon assumptions about future demand and market conditions. Inventory consists of the following: September30, December31, (Unaudited) Raw materials $ $ Finished goods $ $ 8 NOTE 7 - CONVERTIBLE DEBT In 2007 and 2008, the Company entered into various financing agreements with an institutional investor and the currentholder of a majority of the Company's issued and outstanding shares of Common Stock, Vicis Capital Master Fund (the “Investor” or “Vicis”), pursuant to which the Company issued convertible promissory notes in the amount of $12.5 million.In August 2009, $2.5 million of convertible debt principal was converted into 166,666,667 shares common stock. In January 2010, the remaining outstanding balance of $10 million was converted into 666,666,667 shares of common stock. Upon the conversion in January 2010, the Company wrote off the remaining unamortized debt discounts totaling $183,609. In addition, the Company determined and adjusted the amount of accrued interest owed to Vicis afterthe notes were converted as discussed above. For the nine and three months ended September 30, 2010, the Company recorded a gain on the conversion of the debentures totaling $251,840.Such gain represents the reversal of accrued interest recorded in previous periods. At September 30, 2010 and December31, 2009, accrued interest owed to Vicis amounted to $466,484 and $690,027, respectively. NOTE 8 - STOCKHOLDERS' EQUITY Securities Purchase Agreement On November16, 2009, the Company entered into a Securities Purchase Agreement (the "Agreement") with Vicis, which agreement was subsequently amended on January 15, 2010, pursuant to which Vicis furnished to the Company access an equity based financing arrangement. Pursuant to the Agreement, Vicis and Ambient established an escrow account (the “Holdback Account”) into which it then deposited $8,000,000. Under the arrangement, if the Company’s cash resources fall below $1,500,000, the Company is entitled to make drawdowns in the amount of $500,000 from the Holdback Account in consideration of which, it is obligated to issue to Vicis, 5,000,000 shares of its Common Stock, as well as SeriesG Warrants for a corresponding number of shares of Common Stock per drawdown. Any amounts in the Holdback Account that are not withdrawn by Ambient on or prior to June 30, 2011, as such date may be extended by mutual agreement of the parties, will be returned to Vicis, and no securities will be issued with respect to such amounts. If the Holdback Account is utilized in its entirety, then the Company will have issued 80,000,000 shares of restricted stock and warrants for an additional 80,000,000 shares of Common Stock. The warrants issuable upon each drawdown are exercisable through the second anniversary of issuance at a per share exercise price of $0.25. Vicis received piggy-back registration rights in respect of the shares and the shares of Common Stock issued and underlying the warrants. For the period January 1, 2010 through September 30, 2010, the Company effected six drawdowns in the amount of $500,000 each, in consideration of which it issued to Vicis 30,000,000 shares of the Company’s Common Stock and warrants exercisable through January 19, 2012 to September 30, 2012 to purchase an additional 30,000,000 shares of the Company’s Common Stock. Employee Stock Options In January through September 2010, the Company granted options to various employees from the Company’s 2000 Equity Incentive Plan to purchase up to 550,000 shares of the Company’s Common Stock at a share price of from $.095 to $0.15. The options will be fully vested as of May 2012. In January through September 2010, the Company issued 625,000 shares of Common Stock upon the exercise of stock options previously granted to employees from the Company's 2000 Equity Incentive Plan. 9 Warrant Exercises For the period January 1, 2010 through September 30, 2010, the Company issued 2,859,000 shares upon the exercise of Common Stock purchase warrants. NOTE 9- SUBSEQUENT EVENTS The Company has evaluated subsequent events through the date of filing. On October 18, 2010, the Company granted options to officers and various employees from the Company’s 2000 Equity Incentive Plan to purchase up to 45,275,000 shares of the Company’s Common Stock at a share price of $0.12. The options will be fully vested as of September 30, 2013. On October 18, 2010, the Company granted options to various Directors from the Company’s 2002 Non-employee Directors Plan to purchase up to 12,320,000 shares of the Company’s Common Stock at a share price of $0.12. The options will be fully vested as of September 30, 2012. In October 2010, the company granted non-plan options to various consultants to purchase up to 1,500,000 shares of the Company’s Commons Stock at share prices of from $0.12 to $0.123. The options will be fully vested as of September 30, 2013. In October 2010, the Company issued 95,000 shares of Common Stock upon the exercise of stock options previously granted to employees from the Company's 2000 Equity Incentive Plan. 10 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION THE FOLLOWING DISCUSSION SHOULD BE READ IN CONJUNCTION WITH OUR FINANCIAL STATEMENTS AND THE NOTES THERETO. SOME OF OUR DISCUSSION IS FORWARD-LOOKING AND INVOLVES RISKS AND UNCERTAINTIES. FOR INFORMATION REGARDING RISK FACTORS THAT COULD HAVE A MATERIAL ADVERSE EFFECT ON OUR BUSINESS, REFER TO THE RISK FACTORS CONTAINED HEREIN AND THE RISK FACTORS SECTION OF OUR ANNUAL REPORT FOR THE YEAR ENDED DECEMBER 31, 2-K. OVERVIEW Ambient Corporation (“Ambient”, the “Company” “we or “us”) is a pioneering integrator of smart grid communications platforms, creating high-speed Internet Protocols (IP) based data communications networks over existing medium and low-voltage distribution grids, thereby enabling smart grid applications. The Ambient smart grid platform, known as Ambient Smart Grid®, facilitates a two-way, real-time communications network to serve the “last mile” backhaul necessary for utilities to implement smart grid applications such as Advanced Metering Infrastructures (AMI), Demand Side Management (DSM), Distribution Monitoring and Automation, and direct load control and more. When combined, these applications may offer economic, operational and environmental benefits for utilities, and ultimately utility customers. Ambient has been focused, since 2000, on the collaborative development of communication solutions that meet the needs of smart grid platforms. From inception, Ambient’s platform, which includes nodes, management systems and a suite of applications, has been architected to be an open standards-based system intended to support a variety of applications and services simultaneously.Over the years, Ambient has developed anddelivered for deploymentthree generations of communications nodes.With each successive generation, Ambient has continued to support and integrate applications while driving costs lower.Ambient began working on its fourth generation of the communications node during the summer of 2009 and anticipates prototypes being delivered to Duke Energy, our marquee customer,as well asVerizon Wireless and othersfor testing, evaluation, and certification before the fiscal year end 2010. 11 Throughout the past four years, Ambient has been a key supplier to Duke Energy’s smart grid initiatives. In 2008, Ambient received purchase orders from Duke Energy to purchase its X2000 and X-3000 communications nodes, license it's AmbientNMS®, and acquire engineering support in building out an intelligent grid/intelligent-metering platform, which generated approximately $12.6million in revenues for the Company. In 2009, Ambient generated approximately $2.2 million in revenues from the sale of the X-3000 and X-3100 communications nodes which incorporate hardware, embedded software, and firmware essential to the functionality of the hardware device delivered at the time of sale (“Product”), software licenses and support.In September2009, we entered into a long-term agreement to supply Ambient’s X-3100 Product for deployment throughout the utility’s electric power distribution grid.Under the terms of the agreement, we have, as of September 30th, 2010, received and acceptedfrom Duke Energy purchase orders amounting to approximately $46.1 million. With our Ambient Smart Grid®, our goal remains to be a leading designer, developer and systems integrator of a turnkey smart grid communications platform, incorporating a wide array of communications protocols and smart grid applications such as advanced metering solutions to complement our internally developed energy sensing capabilities. We view the smart grid communications platform to be a key factor for utilities to efficiently integrate increasing portfolios of renewable energy generation into the electrical grid. Ambient is seeking new opportunities for commercial deployments and to bring new and existing networks to full commercialization. Throughout 2010, Ambient’s principal target customers will continue to be electric utilities, primarily in North America, that will be deploying the smart grid technologies. Ambient intends tocollaborate with other technology companies and utility customers to drive the development of new utility and consumer applications that create the need for its Ambient Smart Grid® platform. Since inception, we have funded operations primarily through the sale of our securities. In connection with the continued development and upgrade, marketing, and deployment of our products, technology, and services, we anticipate that we will continue to augment our revenue generation capabilities with such capital raises in the future, and anticipate that we will continue to incur losses during the remainder of 2010. 12 PROSPECTS AND OUTLOOK Our business success in the immediate future will largely depend on the expansion by our key customer of their existing deployments, as well as the deployment decisions of other utilities.Today, Ambient is reliant on one significant marquee customer that shares the Ambient vision for an open standards-based common communications infrastructure. We anticipate that we will continue to collaborate with this customer and continue to support their smart grid deployments. Notwithstanding the above, Ambient recognizes that our customer could alter its vision regarding the common communications infrastructure, determine that a competing company offers a more desirable product, or slow its deployments indefinitely, significantly affecting the prospects and outlook of the Company. As we have demonstrated success over the course of 2010, we believe that additional utilities will ultimately begin to accept and endorse the concept of one common communications infrastructure to support many utility and consumer applications, strengthening Ambient’s position. However, no assurance can be given that this development will in fact ultimately occur and even if it does that the Ambient Smart Grid®will be their choice technology. RESULTS OF OPERATIONS COMPARISON OF THE NINE AND THREE MONTHS ENDED SEPTEMBER 30, 2, 2009 REVENUE. Revenues for the nine and three months ended September 30, 2010 were $11,233,949 and $4,975,807 respectively, compared to $918,260 and $61,077 for the corresponding periods in 2009. Revenues for each of the 2010 and 2009 periods were attributable to the sales of Products and software and services to our marquee customer. Revenues for the nine and three months ended September 30, 2010 related to the sales of Products totaled $11,177,368 and $4,956,947, respectively, compared to $871,758 and $48,505 for the corresponding periods in 2009. Revenue from the sale of software and services for the nine and three months ended September 30, 2010 were $56,581 and $18,860, respectively, compared to $46,502 and $12,572 for the corresponding periods in 2009. The increase in revenue during the 2010 periods compared to the corresponding periods in 2009 reflects an increase in delivery of Ambient’s X-3100 Product base to fulfill purchase orders received from our marquee customer. 13 COST OF GOODS SOLD. Cost of goods sold for the nine and three months ended September 30, 2010 were $6,779,743 and $2,997,620, respectively, compared to $935,188 and $178,334 for the corresponding periods in 2009. Cost of goods sold included all costs related to manufacturing and selling Product and consisted primarily of direct material. Cost of goods soldfor the 2010 and 2009 periods included an inventory write down of excess and obsolete inventory. The increase in cost of goods sold during the 2010 periods as compared to the corresponding periods in 2009 reflected the increase in sales and production to fill orders placed by our marquee customer. GROSS PROFIT. Gross profit for the nine and three months ended September 30, 2010 period were $4,454,206 and $1,978,187 respectively, compared to a loss of $16,928 and $117,257 for the corresponding periods in 2009. The gross profit on Product sales amounted to $4,397,625 and $1,959,327, respectively, for the nine and three month periods ended September 30, 2010, compared to a loss of $63,430 and $129,829 for the corresponding periods in 2009.Our overall gross margins increased to 40% for each of the nine and three month periods in 2010 compared to a gross loss of 2% and 192% in the corresponding periods in 2009. The increase in the gross margin percentages in the 2010 periodsreflectthe introduction of the X-3100 which allowed for a stable production and delivery schedulethroughout 2010. The 2009 periods were negatively affected due to low volume pricing from our contract manufacturer, and a write down of inventory of excess and obsolete inventory resulting from the transition from second to third generation technology. RESEARCH AND DEVELOPMENT EXPENSES. Research and development expenses consisted of expenses incurred primarily in designing, developing and field testing our smart grid solutions. These expenses consisted primarily of salaries and related expenses for personnel, contract design and testing services, supplies used and consulting and license fees paid to third parties. Research and development expenses for the nine and three months ended September 30, 2010 period were $4,226,600 and $1,268,046, respectively, compared to $3,265,443 and $1,248,338 for the corresponding periods in 2009. The increase in research and development during the 2010 periods was due primarily to the increase in personnel and consultants for the continued development ofsmart grid applications to be incorporated into the Ambient platform as wellas the continued development of our fourth generation communications node.We expect that our research and development expenses will remain stable and or increase as we continue to focus our efforts on developing more robust solutions and additional value-added functionality for the Ambient Smart Grid® communications platforms. 14 OPERATING, GENERAL AND ADMINISTRATIVE EXPENSES. Operating, general and administrative expenses primarily consisted of salaries and other related costs for personnel and executives, business development,and other administrative functions. Other significant costs included professional fees for legal, accounting and other services. General and administrative expenses for the nine and three months ended September30, 2010 were $3,524,104 and $1,237,616 respectively, compared to $3,143,977 and $1,007,077 for the corresponding periods in 2009 The increase in operating, general and administrative expenses during the 2010 periods as compared to the 2009 periods was due to the increase inefforts to market and commercializethe Ambient Smart Grid® communications platforms. As we continue to increase our efforts to market and commercializethe Ambient Smart Grid® communications platform, we expect our operating, general and administrative expenses to increase for the remainder of the fiscal year 2010. STOCK BASED COMPENSATION. A portion of our operating expenses were attributable to non-cash charges associated with the compensation of consultants and employees through the issuance of stock options and stock grants. Stock-based compensation is a non-cash expense and will therefore have no impact on our cash flows or liquidity. For the nine and three months ended September30, 2010, we incurred non-cash stock-based compensation expense of $72,187 and $36,997, respectively, compared to $704,057 and $232,995 for the corresponding periods in 2009. INTEREST AND FINANCE EXPENSES. For the nine and three months ended September30, 2010, we incurred interest of $29,775 and $416, respectively, compared to $481,489 and $148,156 for the corresponding periods in 2009. The interest related primarily to our 8% Secured Convertible Promissory Notes, which were issued in Julyand Novemberof 2007 and January2008. Additionally, for the nine and three months ended September30, 2010, we incurred non-cash interest of $183,609 and $0, respectively, compared to $4,310,211 and $281,913 for the corresponding periods in 2009. This interest related to the amortization of the beneficial conversion features and deferred financing costs incurred in connection with the placement of our convertible promissory notes. These costs are amortized to the date of maturity of the debt unless converted earlier. In January 2010, Vicis converted the remaining $10 million outstanding on the notes. Following the conversion of the notes,we no longer have any long-term debt.In addition, on June 30, 2009, we agreed to modify the terms of the expiring Class A warrants. Under the new terms the warrants were exercisable through August 31, 2009 and the exercise prices were reduced from $0.20 to $0.15 per share. The resulting charge due to the modification was $1,147,167 and was reflected as additional interest expense. GAIN ON CONVERSION OF DEBENTURES.The Company determined and adjusted the amount of accrued interest owed to Vicis Capital Master Fund after the notes were converted as discussed above.For the three and nine months ended September 30, 2010, the Company recorded a gain on the conversion of the debentures totaling $251,840.Such gain represents the reversal of accrued interest recorded in previous periods. LIQUIDITY AND CAPITAL RESOURCES Management believes that cash on hand,plus anticipated revenue from firm purchase orders, and the $5 million remaining and available from our equity based financing arrangementdescribed below, will allow us to meet our operating requirements for at least the next twelve month. As noted above, as of September 30, 2010 we have, received and acceptedfrom Duke Energy, purchase orders for the Product amounting to approximately $46.1 million. However, it is conceivable that we may raiseadditional funds to expand existing commercial deployments, consider investment opportunities,and/or to satisfy any additional significant purchase order that it may receive and to allow for shortfalls in anticipated revenue. At the present time, we do not have commitments for additional funding beyond the committed equity based financing arrangement described below. 15 Cash balances totaled $1,041,375 at September 30, 2010 and $987,010 at December31, 2009. Net cash used in operating activities for the ninemonths ended September30, 2010 was $2,694,851 and was used primarily to pay ongoing research and development and general and administrative expenses. Net cash used in investing activities totaled $367,118 during the nine months ended September 30, 2010 and was usedfor additions to property and equipment. Net cash provided by financing activities totaled $3,116,334 during the nine months ended September 30, 2010 and represented proceeds from the issuances of common stock under the equity based credit line, warrants, options, and was net of the payments on capitalized lease obligations. A discussion of our recent financings follows. In July2007, November2007 and January2008, we entered into Securities Purchase Agreements with an institutional investor, Vicis Capital Master Fund ("Vicis"), and raised gross proceeds of $12.5million. The notes (the “Vicis Notes”) issued under the Securities Purchase Agreements had a term of three years andwere payable between July2010 and January2011. The outstanding principal amounts of the Vicis Notes were convertible at the option of Vicis into shares of Common Stock at an original conversion price of $0.035 per share subject to certain adjustments. In November 2008, we and Vicis entered into a Debenture Amendment Agreement (the “Debenture Amendment Agreement”), pursuant to which Vicis invested in the Company an additional $8 million. In consideration of Vicis’ investment, we reduced the conversion price on the Vicis Notes from $0.035 per share to $0.015 per share. In November2008, the conversion rate was reduced to the current rate of $0.015 per shares, subject to certain adjustments. On August10, 2009, Vicis converted $2.5million of the Vicis Notes into 166,666,667 shares of our common stock. On January 21, 2010, Vicis converted the remaining $10 million balance of the Vicis Notes into 666,666,667 shares of our common stock. Following the conversion of the Debentures,we no longer have any long-term debt. On November16, 2009, we entered into a Securities Purchase Agreement (the "Agreement") with Vicis, which agreement was subsequently amended on January 15, 2010 pursuant to which Vicis furnished to us access to an $8,000,000 equity based credit line. Pursuant to the Agreement, Vicis established an escrow account (the “Holdback Account”) into which it deposited $8,000,000. If our cash resources fall below $1,500,000, we are entitled to make drawdowns in the amount of $500,000 from the Holdback Account in consideration of which, we are obligated to issue to Vicis, 5,000,000 shares of our Common Stock, as well as SeriesG Warrants for a corresponding number of shares of Common Stock per drawdown. Any amounts in the Holdback Account that are not disbursed on or prior to June30, 2011 (as such date may be extended by mutual agreement of the parties) will be returned to Vicis. Between January 19 and November8, 2010, we effected six draw-downs in the aggregate amount of the $3,000,000. We have remaining at our disposal in the account $5 million. Ambient may draw down on the Holdback account as needed until the entire $8,000,000 is exhausted. The warrants are exercisable through the second anniversary of issuance at a per share exercise price of $0.25. ITEM 4. CONTROLS AND PROCEDURES We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our Exchange Act reports is recorded, processed, summarized and reported within the time periods specified in the rules and forms ofSecurities and Exchange Commission, and that such information is accumulated and communicated to management, including our President and Chief Executive Officer (who also serves as our principal executive officer and principal financial and accounting officer) to allow timely decisions regarding required disclosure based closely on the definition of "disclosure controls and procedures" in Rule13a-15(e). As of the end of the period covered by this report, we carried out an evaluation, under the supervision and with participation of management, including our President and Chief Executive Officer (who also serves as our principal executive officer and principal financial and accounting officer), of the effectiveness of the design and operation of our disclosure controls and procedures. Based on the foregoing, our President and Chief Executive Officer concluded that our disclosure controls and procedures were effective. During the quarter ended September 30, 2010, there were no changes in our internal control over financial reporting that have materially affected, or are reasonably likely to materially affect our internal control over financial reporting. 16 PART II - OTHER INFORMATION ITEM 6. EXHIBITS Exhibit No. Description 31 Certification of John J. Joyce, Chief Executive Officer (Principal Executive officer and Principal Financial and Accounting Officer, pursuant to Rule13a-14(a) of the Securities Exchange Act of 1934, as amended. 32 Certification of John J. Joyce, Chief Executive Officer (Principal Executive officer and Principal Financial and Accounting Officer, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes- Oxley Act of 2002. 17 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AMBIENT CORPORATION Dated: November8. 2010 By: /s/John J. Joyce John J. Joyce Chief Executive Officer (Principal Executive Officer and Principal Financial and Accounting Officer) 18 EXHIBIT INDEX Exhibit No. Description 31 Certification of John J. Joyce, Chief Executive Officer (Principal Executive officer and Principal Financial and Accounting Officer, pursuant to Rule13a-14(a) of the Securities Exchange Act of 1934, as amended. 32 Certification of John J. Joyce, Chief Executive Officer (Principal Executive officer and Principal Financial and Accounting Officer, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes- Oxley Act of 2002. 19
